EXHIBIT 16.1 Patrizio & Zhao, LLC Certified Public Accountants and Consultants 322 Route 46 West Memberof Parsippany, NJ 07054 Alliance of worldwide accounting firms Tel:(973) 882-8810 Fax: (973) 882-0788 www.pzcpa.com October 10, 2013 Securities and Exchange Commission treet, N.E. Washington, DC 20549 Dear Sir or Madam: We have read Item 4.01 of the Form 8-K dated October 8, 2013 filed by Tianyin Pharmaceutical Co., Inc.(the “Company”), and are in agreement with the statements made by the Company with respect to us contained therein. /s/ Patrizio and Zhao LLC Patrizio and Zhao LLC
